 


110 HRES 1299 EH: Providing for consideration of the bill (H.R. 3195) to restore the intent and protections of the Americans with Disabilities Act of 1990.
U.S. House of Representatives
2008-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1299 
In the House of Representatives, U. S.,

June 25, 2008
 
RESOLUTION 
Providing for consideration of the bill (H.R. 3195) to restore the intent and protections of the Americans with Disabilities Act of 1990. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3195) to restore the intent and protections of the Americans with Disabilities Act of 1990. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The amendment in the nature of a substitute recommended by the Committee on Education and Labor now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions of the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, to final passage without intervening motion except: (1) one hour of debate, with 40 minutes equally divided and controlled by the chairman and ranking minority member of the Committee on Education and Labor and 20 minutes equally divided and controlled by the chairman and ranking minority member of the Committee on the Judiciary; and (2) one motion to recommit with or without instructions. 
2.During consideration of H.R. 3195 pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of the bill to such time as may be designated by the Speaker. 
 
Lorraine C. Miller,Clerk.
